Court of Appeals, State of Michigan

                                                 ORDER
                                                                               Deborah A. Servitto
Bob Woodward v Christopher Schwartz                                              Presiding Judge

Docket No.      337984                                                         Jane E. Markey

LC No.          13-012157-AV                                                   Peter D. O'Connell
                                                                                 Judges


            The Court orders that the April 17, 2018 opm10n is hereby AMENDED to coITect a
typographical error. The first sentences of Section III . A. beginning at the bottom of page 5 are
corrected to read :

                Chaban corTectly asserts that, under § 522(c), which "establishes the
                postbankruptcy relationship between 'property exempted' in the bankruptcy case
                and prepetition debts," In re Farr, 278 B.R. 171, 176 (Bankr CA 9, 2002), property
                exempted by the debtor (with some specifically enumerated exceptions) is
                                                                                                   8
                immunized against liability during and after the case for all prebankruptcy debts.

             In all other respects, the April 17, 2018 opinion remains unchanged .




                           A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk , on




                                 MAY    0 7 2018                ~t{).'2 ~                       Q__
                                          Date                                 Chie~~